Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2020

                                      No. 04-20-00441-CV

             IN THE INTEREST OF D.F.S., C.S.S., AND C.R.S., CHILDREN,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02723
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. In this case, appellant, R.C.,
filed her notice of appeal on September 8, 2020.

       Appellant’s brief was originally due on October 26, 2020. On October 26, 2020,
appellant was granted an extension until November 16, 2020. On November 16,
2020, appellant filed a second motion for extension of time, requesting a two-day extension. We
GRANT the motion and ORDER appellant to file her brief no later than November 18, 2020.

        No further extensions of time will be granted and, if the brief is not filed by
November 18, 2020, this appeal will be abated to the trial court for a hearing to determine if new
appellate counsel should be appointed and to consider whether sanctions should be imposed
against appellant’s counsel for failing to timely file appellant’s brief.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court